Citation Nr: 1741526	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 and from December 1990 to April 1992.  He died in March 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her June 2013 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge sitting at her local VA RO.  In this regard, the Board notes that, while the Philadelphia RO originally processed her claim, she lives in Florida and, as such, her file was subsequently transferred to the RO in St. Petersburg, Florida.  Thereafter, in November 2013, the St. Petersburg RO acknowledged her request.  However, to date, the appellant has not been afforded her requested Board hearing and there is no indication that she has withdrawn such request.  Therefore, a remand is necessary in order to schedule the appellant for a Board hearing before a Veterans Law Judge sitting at the St. Petersburg RO.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board hearing before a Veterans Law Judge sitting at the St. Petersburg RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




